Maxwell, Ch. J.
An alternative writ of mandamus was allowed in this case to which the respondent has made no return. The facts stated in the writ will therefore be taken as true.
The action is brought by the relator to compel the payment of certain county warrants owned by him. The writ, after describing the warrants, to whom issued, and their assignment to the relator, states in .substance that the warrants were, legally issued by .the board of county commissioners of said county, upon accounts duly presented to and audited and allowed by said board when in session; that said warrants have been presented for payment, and payment thereof refused; that there are now sufficient funds in the treasury, after paying all other warrants issued on that fund prior to the issuing the same, to pay said warrants, etc.
These facts being conceded by the failure to answer the writ, it is the duty of the respondent to pay the warrants of the relator. It is probable the respondent desired the direction of the court as a protection. A peremptory. writ will be awarded.
Judgment Accordingly.